Citation Nr: 1629921	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-48 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for alopecia areata, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD. 


REPRESENTATION

Veteran represented by:	Maxwell D. Kinman, Attorney


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel



INTRODUCTION

The Veteran served on active duty from June 1992 to June 1995 with additional service in the National Guard, to include a period of active duty for training from June 1991 to August 1991. 

These matters come before the Board of Appeals for Veterans Claims (Board) on appeal from December 2008 and February 2014 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the VA examiners in December 2013 and January 2014 did not provide an opinion regarding whether the Veteran's PTSD aggravated his erectile dysfunction.  As those issues were not addressed in the VA examinations, the Board finds that a new opinion is required to determine whether the Veteran's erectile dysfunction was aggravated by his PTSD. 

Additionally, the December 2013 examiner stated that he was unqualified to provide an opinion regarding the relationship between the Veteran's PTSD and his erectile dysfunction and the January 2014 examiner noted that rendering an opinion about the cause of a medical condition is outside the boundaries of her profession.  As the examiners indicated that they were not competent to provide the opinions requested, the Board finds that a new opinion should be obtained from a qualified physician.  

Finally, the Board notes that the Veteran was not afforded a VA examination regarding his alopecia.  Symptoms of alopecia are capable of lay observation.  Additionally, the Veteran has stated that alopecia may be triggered by anxiety.  During the course of this appeal, the Veteran was granted service connection for PTSD.  Given the Veteran's assertion that his symptoms began before separation from service and his claim of secondary service connection, the Board finds that a nexus opinion is required regarding his alopecia.  Given the complexity of the Veteran's claim, the Board requests the opinion be provided by a qualified physician.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion on the erectile dysfunction claim from a urologist.  The physician should review the claims file in conjunction with the examination.  Should the physician determine that a new VA examination is required to provide an opinion, such examination should be provided and any tests deemed necessary should be accomplished.  

The physician should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's erectile dysfunction is causally related to the Veteran's service-connected PTSD.  

The physician should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's erectile dysfunction has been permanently worsened beyond the natural progression (versus temporary exacerbations of symptoms) by his PTSD.  The physician should explain why or why not.  

If the physician finds the erectile dysfunction is permanently worsened beyond normal progression by the Veteran's PTSD, the physician should attempt to quantify the degree of worsening beyond the baseline level of the erectile dysfunction.  

A complete rationale should be provided for any opinion given. The physician should consider the Veteran's submission of studies and articles to include those entitled "PTSD Increases Risk for Sexual and Urinary Problems," "Sexual Problems in Veterans with PTSD," and "Sexual Dysfunction in Combat Veterans with Post-Traumatic Stress Disorder."

Should the physician again note that he or she is not qualified to provide an opinion, the physician should determine what medical physician would be qualified and a new opinion should be obtained from such expert.  

2.  Obtain a nexus opinion on the alopecia claim from a dermatologist.  The physician should review the claims file in conjunction with the examination.  Should the physician determine that a VA examination is required to provide an opinion, such examination should be provided and any tests deemed necessary should be accomplished.  

The physician should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's alopecia areata first manifested during service or is causally related to service.  The physician should note the Veteran's assertions that he had a patch of lost hair on his arm prior to separation.  The physician should also address the Veteran's assertion that he was exposed to chemicals during service.  

The physician should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's alopecia is causally related to the Veteran's service-connected PTSD.  The physician should address the Veteran's assertion that alopecia may be triggered by stress.  

The physician should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's alopecia has been permanently worsened beyond the natural progression (versus temporary exacerbations of symptoms) by his PTSD.  The physician should explain why or why not.  

If the physician finds the alopecia is permanently worsened beyond normal progression by the Veteran's PTSD, the physician should attempt to quantify the degree of worsening beyond the baseline level of the alopecia.  

A complete rationale should be provided for any opinion given. 

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




      (CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




